Exhibit 10.34

 

THE NEIMAN MARCUS GROUP, INC.

 

PURCHASED RESTRICTED STOCK AGREEMENT

ISSUED PURSUANT TO 1997 INCENTIVE PLAN

 

THIS AGREEMENT is made as of the            day of                       ,
20    , by and between THE NEIMAN MARCUS GROUP, INC., a Delaware corporation
(the “Corporation”), and                          , an employee of the
Corporation or one of its subsidiaries (the “Employee”).

 

Recitals:

 

1.             On January 17, 1997, the Corporation adopted for the benefit of
key employees The Neiman Marcus Group, Inc. 1997 Incentive Plan (the “Plan”),
and the Plan was approved by its stockholders on that date.

 

2.             The Plan is administered by the Compensation Committee (the
“Committee”) of the Corporation’s Board of Directors (the “Board”).

 

3.             The Committee has selected the Employee to participate in the
Plan by the grant of a right to purchase Class A Common Stock of the
Corporation, par value $.01 per share (“Common Stock”), at 50% of its fair
market value on the date of grant, the transferability of which stock shall
remain restricted for a period of time as specified herein.

 

Agreement:

 

For and in consideration of the mutual covenants hereinafter set forth and for
other good and valuable consideration, it is agreed as follows:

 

1.             Purchase of Restricted Stock.  In consideration of
$                   in cash paid to the Corporation by the Employee, the
Corporation hereby issues to the Employee                       shares (the
“Shares”) of Common Stock, subject to the restrictions on transfer described in
Section 3 (the “Restrictions”) and the requirement that the Shares may revert to
the Corporation under the circumstances set forth in that Section.  The
Corporation has established a restricted stock account in the name of the
Employee with the Corporation’s registrar and transfer agent, Mellon Investor
Services LLC (the “Registrar”), and has credited to that account the number of
Shares indicated above.

 

2.             Voting Rights, Dividends and Other Distributions.  Subject to the
Restrictions, the Employee is for all purposes the record and beneficial owner
of the Shares.  The Employee is entitled to vote the Shares at all meetings of
stockholders and is entitled to receive and retain all cash dividends that may
be paid with respect to the Shares.  If and to the extent the Corporation shall
effect a stock split, stock dividend or similar distribution with respect to the
Common Stock,

 

--------------------------------------------------------------------------------


 

(i) the stock distributed pursuant thereto shall be credited to the Employee’s
account with the Registrar with respect to those Shares as to which the
Restrictions have not yet been removed pursuant to Section 3; (ii) such
additional stock shall enjoy the privileges and be subject to the Restrictions
applicable to the Shares; and (iii) the Employee shall be entitled to sell,
transfer, assign, pledge or otherwise dispose of such additional stock when the
Restrictions on the Shares to which the distribution relates have been removed
pursuant to Section 3.

 

3.             Restrictions on Transfer of Shares; Termination of Employment;
Death, or Disability.

 

(a)           The Employee shall not have the right to sell, transfer, assign,
pledge or otherwise dispose of the Shares, except that such Restrictions shall
be removed on the third anniversary of the date of this Agreement; provided that
the removal of the Restrictions on such anniversary date shall occur if and only
if the Employee is on such date an employee of the Corporation or one of its
subsidiaries.  Restrictions on the Shares shall also be removed to the extent
provided under the Plan in the event of a Change of Control of the Corporation.
Removal of the Restrictions shall be accomplished by means of a letter of
instructions to the Registrar, signed by a senior executive of the Corporation,
specifying that the Restrictions on the Shares are to be removed, and
instructing the Registrar to issue to the Employee a stock certificate
representing the Shares, registered in the name of the Employee or in such name
or names as the Employee may request in writing (which request shall be
accompanied by payment of any stock transfer taxes that may be due as a result
of such registration in such other name or names).  The Registrar shall debit
the Employee’s restricted stock account accordingly.  The Corporation will take
any steps it deems necessary or desirable to satisfy its withholding tax
obligation upon removal of the Restrictions; provided that the Employee shall
have the right (by delivering written notice to the Secretary of the Corporation
no less than 30 days nor more than 60 days prior to the date the Restrictions
are to be removed) to have Shares withheld from the certificate to be issued
upon removal of the Restrictions or to tender other shares of Common Stock to
meet such obligations.  Following removal of the Restrictions, the Employee
shall be free to sell, transfer, assign, pledge or otherwise dispose of the
Shares, subject to applicable securities laws and the policies of the
Corporation then in effect.

 

(b)           Subject to the provisions of paragraphs (c), and (d) of this
Section, upon termination of the Employee’s employment with the Corporation and
any of its subsidiaries at a time when the Restrictions have not been removed,
(i) the Employee shall have no rights whatsoever in and to any of the Shares;
(ii) all the Shares shall revert to the Corporation; (iii) neither the Employee
nor any of his or her heirs, beneficiaries, executors, administrators or other
personal representatives shall have any rights with respect thereto; and
(iv) the Corporation shall repurchase the Shares at the lower of (A) the amount
the Employee paid for the Shares pursuant to Section 1 and (B) an amount equal
to the number of Shares multiplied by the average of the closing prices of a
share of Common Stock on the New York Stock Exchange over the ten most recent
trading days preceding the date of termination of employment.

 

2

--------------------------------------------------------------------------------


 

(c)           If the Employee dies while in the employ of the Corporation or any
of its subsidiaries, the person or persons to whom the Employee’s rights under
this Agreement are transferred by will or the laws of descent and distribution
shall be entitled to receive, within 30 days after presentation to the Secretary
of the Corporation of documentation acceptable to the Secretary and establishing
the legal rights of such person or persons, a certificate for the Shares as to
which the Restrictions have not yet been removed pursuant to the provisions of
Section 3(a), which certificate shall be issued in accordance with the
provisions of Section 3(a) applicable to Shares with respect to which the
Restrictions have been removed.

 

(d)           If while in the employ of the Corporation or any of its
subsidiaries the Employee shall become permanently disabled such that the
Employee will be unable to return to his or her employment with the Corporation
or its subsidiaries (as shall be conclusively determined by the Employee
Benefits Committee of the Corporation), the Employee shall be entitled to
receive, within 30 days after the determination of such permanent disability, a
certificate for the Shares as to which the Restrictions have not yet been
removed pursuant to the provisions of Section 3(a), which certificate shall be
issued in accordance with the provisions of Section 3(a) applicable to Shares
with respect to which the Restrictions have been removed.

 

4.             No Guarantee of Employment.  Nothing in the Plan or in this
Agreement shall (i) confer on the Employee any right to continue in the employ
of the Corporation or any of its subsidiaries; (ii) affect the right of the
Employee or the Corporation or any of its subsidiaries to terminate the
employment relationship at any time; (iii) be deemed a waiver or modification of
any provision contained in any agreement between the Employee and the
Corporation or any of its subsidiaries; (iv) be construed as part of the
Employee’s entitlement to remuneration or benefit pursuant to a contact of
employment or otherwise or as compensation for past services rendered; (v)
afford the Employee any rights or additional rights to compensation or damages
in consequence of the loss or termination of his or her office; or (vi) entitle
the Employee to any compensation or damages for any loss or potential loss which
he or she may suffer by reason of being or becoming unable to vest in or have
the Restrictions removed from the Shares in consequence of the loss or
termination of his or her office, employment, or service with the Corporation or
any of its subsidiaries.  A cessation of the Employee’s employment by reason of
a leave of absence of not more than six months approved by the Corporation shall
not be deemed a termination of employment.

 

5.             Changes in Common Stock.  In the event of any reorganization,
recapitalization, stock split, stock dividend, merger, consolidation,
combination of shares or other change affecting the Common Stock, the Committee
shall make such adjustments as it may deem appropriate with respect to the
Shares.  Any such adjustment made by the Committee shall be conclusive.

 

3

--------------------------------------------------------------------------------


 

6.             Interpretation of Plan and this Agreement.  This Agreement is
being entered into pursuant to the Plan and shall be governed in all respects by
the terms and provisions of the Plan, which are incorporated herein by this
reference.  In the case of any inconsistency between the Plan and this
Agreement, the Plan provisions shall control.  Capitalized terms used and not
otherwise defined in this Agreement shall have the respective meanings given
them in the Plan.  As used herein the term “employee” shall mean an employee of
the Corporation or of any subsidiary of the Corporation, and members of the
Board, and the term “subsidiary of the Corporation” shall mean a subsidiary
corporation as defined in Section 424 of the Internal Revenue Code of 1986, as
amended.  In all respects, questions of interpretation and application of the
Plan and of this Agreement shall be determined by a majority of the Committee,
as it may from time to time be constituted, and the determinations of such
majority shall be final and binding upon all persons.

 

7.             Choice of Law; Exclusive Forum; Consent to Jurisdiction; Waiver
of Right to Contest Removal and to Jury Trial.  The validity, performance and
enforceability of this Agreement shall be determined and governed by the laws of
the State of Texas, without regard to its conflict of laws principles. The
exclusive forum for any action concerning this Agreement or the transactions
contemplated hereby shall be in a court of competent jurisdiction in Dallas
County, Texas, with respect to a state court, or the Dallas Division of the
United States District Court for the Northern District of Texas, with respect to
a federal court.  THE EMPLOYEE HEREBY CONSENTS TO THE EXERCISE OF JURISDICTION
OF A COURT IN THE EXCLUSIVE FORUM AND WAIVES ANY RIGHT HE OR SHE MAY HAVE TO
CHALLENGE OR CONTEST THE REMOVAL AT ANY TIME BY THE CORPORATATION TO FEDERAL
COURT OF ANY SUCH ACTION HE OR SHE MAY BRING AGAINST IT IN STATE COURT.  THE
EMPLOYEE AND THE CORPORATION FURTHER HEREBY MUTUALLY WAIVE THEIR RIGHT TO TRIAL
BY JURY IN ANY ACTION CONCERNING THIS AGREEMENT OR THE TRANSACTION CONTEMPLATED
HEREBY.

 

EXECUTED at Dallas, Texas, as of the date appearing in the first paragraph of
this Agreement.

 

 

 

 

  THE NEIMAN MARCUS GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

  Nelson A. Bangs

 

 

  Senior Vice President and General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

, Employee

 

4

--------------------------------------------------------------------------------